Citation Nr: 1111530	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-21 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea. 

3.  Entitlement to an increased disability evaluation for left shoulder arthralgia, status post Bankart repair of a Type I superior labral tear, with recurrent dislocation, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 2001 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and November 2006 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


REMAND

As it relates to the issue of service connection for PTSD, the Board notes that the Veteran has recently submitted a statement in support of claim from his Master Gunnery Sergeant regarding a stressor concerning the Veteran.  The Board further notes that the Veteran has been awarded the Global War on Terrorism Medal and the Iraq Campaign Medal. 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.  See also 38 C.F.R. § 4.125(a)

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborated the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

In this case, there is no clear evidence of record that the Veteran engaged in combat with the enemy.  However, in light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.  This examiner is asked to render an opinion as to whether it is at least as likely as not (50% or greater) that:

1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror;

2) that the claimed stressor is adequate to support a diagnosis of PTSD; and

3) that the Veteran's symptoms are related to the claimed stressor.

The Board also notes the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and has concluded that it is applicable here.  In Clemons, the Veteran specifically requested service connection for PTSD; the Board narrowly construed the claim and denied service connection for PTSD based on the absence of a current diagnosis, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  In this case, while the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has also been diagnosed with other psychiatric disorders.  Under Clemons, these other diagnoses are to be considered as part of the underlying claim. 

The Board further notes that the last available VA treatment record submitted by the Veteran, dated in April 2010, indicated that the Veteran was being referred to the PTSD Treatment Team.  However, no additional treatment records are available.  Obtaining such treatment records could be both pertinent and beneficial to the Veteran's claims.  Moreover, VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  The Board also notes that the last VA outpatient treatment records associated with the claims folder, other than those recently forwarded by the Veteran with regard to his claim for service for PTSD, date back to October 2006.  As this matter is in remand status, an attempt to obtain VA treatment records from October 2006 to the present should also be made.

As it relates to the claim of service connection for a sleep disorder, to include sleep apnea, the Board notes that the Veteran has reported having problems with sleeping since his period of service.

At the time of an October 2005 VA psychiatric examination, the Veteran reported having occasional problems with sleep, which he indicated had been a problem for him prior to going into the Marine Corps.  

The Board further observes that in an April 2006 letter, a Counselor/Instructor from Slippery Rock University indicated that the Veteran had sought help for a sleep-related disorder.  He noted that the Veteran had four counseling sessions beginning in March 2006.  

At his August 2006 VA examination, the Veteran was diagnosed as having primary insomnia, which was noted to have existed prior to service.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  The Veteran has not been afforded a VA examination with regard to any sleep disorder.  Based upon the above, an examination is warranted.

As it relates to the claim for an increased disability evaluation for the service-connected left shoulder disability, the Board notes that the Veteran's representative, in his February 2011 written argument, indicated that the Veteran reported that his current left shoulder disorder had increased in severity.  The Veteran stated that he had pain in his shoulder accompanied by frequent dislocations and swelling.  The representative further noted that the last comprehensive VA examination afforded the Veteran occurred more than five years ago.  Both the Veteran and his representative requested that he be afforded an additional examination to determine the current severity of his left shoulder disorder.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board further notes that the last comprehensive VA examination afforded the Veteran as it relates to his left shoulder occurred in August 2006.  As such, an additional VA examination to determine the extent of any current left shoulder disorder is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the Veteran's treatment from the Butler VAMC from October 2006 to the present. 

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present.  The claims file must be made available to and reviewed by the examiner and such review should be noted in the report.  Any further indicated special studies, including psychological studies, should be accomplished.

The examiner should conduct the examination with consideration of the current criteria for PTSD.  The examination report should include a detailed account of all pathology present.

As it relates to the claim of service connection for PTSD, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor.

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to service on the basis of direct service incurrence, or if pre-existing service, was/were aggravated by the Veteran's period of service.

The report of examination should include the rationale for all opinions expressed. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disorder, to include sleep apnea.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder made be made available to the examiner for review in conjunction with the examination and must be reviewed prior to rendering any opinions, with said review being noted in the report. 

As it relates to a sleep disorder, to include sleep apnea, the examiner is requested to render the following opinions:

(a) Does the Veteran currently have a sleep disorder, to include sleep apnea?  If so, what is the etiology of this disorder and is it at least as likely as not (50 percent or more) related to service?

(b) Did the Veteran have a sleep disorder at the time of his entrance into active service, and if so, what was the nature of this disability?

(c) If the Veteran entered service with a sleep disorder did this disorder increase in severity during service and if so, did the increase in severity represent simply a temporary or intermittent flare-up of the pre-service condition without worsening of the underlying condition or did the increase in severity represent a worsening of the underlying condition beyond the natural progress of the disorder?  Complete detailed rationale is requested for each opinion that is rendered.  

4.  Schedule the Veteran for a VA examination to evaluate the severity of his residuals of a left shoulder arthralgia, status post Bankart repair of a Type I superior labral tear, with recurrent dislocation.  The examiner should review the claims folder, including a copy of this remand.  All necessary tests and studies should be performed, including x-ray studies, and all findings should be reported in detail.

The examiner should report the ranges of left shoulder motion in degrees.

The examiner should determine whether the left shoulder disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups or pain.

The examiner should report whether the left shoulder disorder is manifested by loss of the humeral head (flail joint), nonunion of the humerus (false flail joint); fibrous union of the humerus; and the frequency of any dislocations.  Additionally, the examiner should note whether there is dislocation of the clavicle or scapula or nonunion with or without loose movement.  The examiner should also comment on neurological impairment resulting from the left shoulder arthralgia, status post Bankart repair of a Type I superior labral tear, with recurrent dislocation and should note whether or not such disease causes complete or partial paralysis, or neuritis or neuralgia.  If there is partial paralysis, neuritis, or neuralgia, the examiner should describe such paralysis as mild, moderate, or severe.

5.  The Veteran should be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination. It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the above claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.  As it relates to the issue of entitlement to service connection for PTSD, if the determination remains unfavorable, the Supplemental Statement of the Case must contain the new regulations concerning PTSD.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


